WIGGINTON, Judge.
Appellant appeals two judgments and sentences which have been consolidated for this appeal. In each case below, from a single transaction, appellant was found guilty of possession of a controlled substance, cocaine, with intent to sell and sale of the same controlled substance, both in violation of section 893.13(l)(a), Florida Statutes. We agree with appellant’s assertion that multiple punishments for the two crimes in each case violated double jeopardy principles. Therefore, on the authority of Wheeler v. State, 549 So.2d 687 (Fla. 1st DCA 1989), we reverse and remand to the trial court with instructions to vacate one of appellant’s convictions in each case and to recalculate his sentence on the remaining conviction in each case.
WENTWORTH and THOMPSON, JJ., concur.